Exhibit 10.94

CMGI, INC.

SUMMARY SHEET

OF

EXECUTIVE OFFICERS COMPENSATION

EXECUTIVE OFFICERS

The executive officers of the Company serve at the discretion of the Board of
Directors. From time to time, the Compensation Committee of the Board of
Directors reviews and determines the salaries that are paid to the Company’s
executive officers. The following table sets forth the annual salary rates
(effective November 1, 2006, other than in the case of Mr. Lawler, which is
effective as of September 1, 2006), target bonus under the Company’s FY 2007
Executive Management Incentive Plan and target grant under the Company’s FY 2007
Performance Based Restricted Stock Bonus Plan for the Company’s executive
officers.

 

Executive Officer

   Base Salary   

Target Bonus Under
FY 2007 Executive
Management
Incentive Plan

(as % of base
salary)

    Target Grant Under
FY 2007
Performance Based
Restricted Stock
Bonus Plan

Joseph C. Lawler

   $ 605,000    125 %   N/A

David J. Riley

   $ 215,000    50 %   90,000

Peter L. Gray

   $ 242,000    50 %   50,000

Mark J. Kelly

   $ 265,000    60 %   90,000

William R. McLennan

   $ 375,000    60 %   100,000